Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2003/0207713 by Taylor.
Regarding claim 1, Taylor discloses a gaming system comprising (abstract; para. 52): a processor (para. 9 – see processor); and a memory device (para. 9 – see memory) that stores a plurality of instructions that, when executed by the processor, cause the processor to: for a play of a first game employing a first paytable of a plurality of different paytables comprising at least three different paytables (para. 52-53 – see gameplay and multiple paytables): determine, in accordance with the first paytable, a first game outcome, and communicate data that results in a display, by a display device, of the first game outcome, responsive to an occurrence of a paytable advancement event, advance from the first paytable to a second paytable of the plurality of different payables (para. 53 – see successive plays and increasing paytables), wherein the first paytable is unavailable to be subsequently employed until each of the plurality of different paytables have each been employed at least once (para. 53 – see resetting paytables after using all), and for a play of a second game employing the second paytable: determine, in accordance with the second paytable, a second game outcome, and communicate data that results in a display, by the display device, of the second game outcome (fig. 1; para. 53 – see determination of payouts during the second gameplay).
Regarding claims 10 and 17, this claim is rejected as discussed above with regard to claim 1.  Examiner noting that gaming states are broader in scope and inclusive of paytables as mapped above. Examiner noting that claim 17 provides for more generalized and abstract language to describe the functionality of Taylor as mapped above.
Regarding claims 2 and 11, Taylor discloses wherein the plurality of different paytables comprise a plurality of ranked paytables (fig. 1; para. 53 – see paytables in ranked by the order they are played.  Examiner notes that “ranked” without any limitations regarding how the paytables are ranked does not require a particular order).
Regarding claims 3 and 12, Taylor discloses wherein the memory device comprises a plurality of further instructions that, when executed by the processor responsive to the occurrence of the paytable advancement event, cause the processor to randomly determine the second paytable from the plurality of different paytables available to be employed (para. 58 – see randomly varied paytables).
Regarding claims 4, 13 and 18, Taylor discloses wherein the memory device comprises a plurality of further instructions that, when executed by the processor responsive to another occurrence of the paytable advancement event, cause the processor to sequentially advance from the second paytable to a third paytable of the plurality of different paytables (para. 53 or 58 – see the sequence of paytables random or sequential.  Examiner notes that the “second” and “third” paytable are not limited to any particular features of those paytables and as such the paytables meet this limitation in any order).
Regarding claims 5 and 14, Taylor discloses wherein the memory device comprises a plurality of further instructions that, when executed by the processor prior to the other occurrence of the paytable advancement event, cause the processor to communicate data that results in a display, by the display device, of an attribute of the third paytable (see at least para. 53 – see payment at a different level from other paytables).
Regarding claims 6 and 15, Taylor discloses wherein each of the plurality of different paytables are associated with a same wager amount (para. 52-53 – see the wager for the play of the game).
Regarding claim 7, Taylor discloses the gaming system of Claim 1, wherein at least two of the plurality of different paytables are associated with different probabilities of triggering a same feature (fig. 1 – see the payment of 5 for different hands).
Regarding claim 8, Taylor discloses the gaming system of Claim 1, wherein at least two of the plurality of different paytables are associated with different features (fig. 1 – see the hands).
Regarding claims 9 and 16, Taylor discloses wherein the memory device comprises a plurality of further instructions that, when executed by the processor after the occurrence of the paytable advancement event, prior to another occurrence of the paytable advancement event and for another play of the second game, cause the processor to determine, in accordance with the second paytable, another second game outcome, and communicate data that results in a display, by the display device, of the other second game outcome (para. 52-53 – see the second game played when a paytable event is not triggered).
Regarding claims 19 and 20, Taylor discloses these as mapped above with regard to claim 1 with the paytable meeting the limitations of “feature” and “paytable” as required by these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/              Examiner, Art Unit 3715